Berdon, J.,
dissenting. I disagree with the majority’s conclusion that the defendant town’s failure to render a decision on the plaintiffs’ site plan application did not result in automatic approval of the application. General Statutes §§ 8-3 (g) and 8-7d (b) clearly provide that *597applications that are not acted upon within sixty-five days receive automatic approval.1 In SSM Associates Limited Partnership v. Plan & Zoning Commission, 211 Conn. 331, 335, 559 A.2d 196 (1989), we held that §§ 8-3 (g) and 8-7d (b) impose “a mandatory time frame of sixty-five days on local site plan approvals.”
The majority rejects the plain meaning of §§ 8-3 (g) and 8-7d (b) in favor of an interpretation that provides a town with an additional means of punishing persons who violate the zoning code. They conclude that because these statutes refer to site plans for “a proposed building, use or structure,”2 (emphasis added) they do not apply to an applicant who has already completed a significant portion of the construction contemplated by the site plan. I believe that this conclusion conflicts with the legislature’s obvious intent.
The majority’s conclusion that the “use of the adjective ‘proposed’ indicates that the legislature meant to distinguish planned structures, alterations or uses from structures, alterations or uses that have already been fully or significantly implemented . . . without the required building permits or zoning approvals” is unfounded. The better reading of these statutes is that “proposed” simply refers to the project that the applicant seeks to have approved rather than to the status of the project at the time the site plan is submitted. The only reason for distinguishing between planned changes and changes that have been significantly implemented would be to penalize applicants who begin work on a project without first obtaining approval for their *598site plans. In General Statutes § 8-12, however, the legislature has provided for the penalties that may be assessed against those who violate local zoning ordinances.3 Common sense dictates that if the legislature intended that the automatic approval provisions should not apply to violators, it would have included a provision to this effect in § 8-12. “As Justice Holmes put it in Roschen v. Ward, 279 U.S. 337, 339, 49 S. Ct. 336, 73 L. Ed. 722 (1929): ‘[TJhere is no canon against using common sense in construing laws as saying what they obviously mean.’ ” State v. Roque, 190 Conn. 143, 153, 460 A.2d 26 (1983).
The plaintiffs correctly point out that the majority’s construction of §§ 8-3 (g) and 8-7d (b) could bar a site plan applicant who begins work on a project prior to approval from ever bringing the project into compliance with local zoning ordinances. This is because a “significantly implemented” project could never be a “proposed” project under the majority’s construction of §§ 8-3 (g) and 8-7d (b). Following the majority’s inter*599pretation, a town could delay indefinitely any decision on a site plan application for the project because the sixty-five day automatic approval provisions would not apply. The town would have no incentive to act on a violator’s site plan application. As this case demonstrates, a violator could then be fined $100 or more for each day that his or her application languished. I cannot believe that the legislature intended such a result.
I believe that the court’s decision today adds another layer of confusion to our law of zoning. The court makes application of the mandatory time limit of §§ 8-3 (g) and 8-7d (b) depend on whether the property owner has “significantly implemented” some of the proposed changes without first obtaining the necessary permit. The court reads this proviso into the statutes without providing any guidance as to how much change is significant and how change is to be measured.
Local zoning boards are composed of citizen volunteers, most of whom probably are not lawyers. The court’s decision will force the local boards in all 169 of Connecticut’s towns and cities to grapple with another mass of complexities in what is already a maze for the unwary. Uncertainty and confusion in the law may be great for some, but not for those who volunteer their time to serve on local zoning boards.
What troubles me the most about today’s decision is that the court does not offer any practical considerations in support of its construction of the statutes. The purpose of §§ 8-3 (g) and 8-7d (b) is obviously to protect property owners from being stifled by indecision. In SSM Associates Limited Partnership v. Plan & Zoning Commission, supra, we recognized that the thrust of §§ 8-3 (g) and 8-7d (b) is that the site plan application process should take into account all relevant zoning issues and reach a decision on an application within sixty-five days. The court’s holding today that action *600on an application can be delayed indefinitely if construction is commenced before approval conflicts with that decision.
In statutory construction, “ ‘[w]e must avoid a consequence which fails to attain a rational and sensible result which bears most directly on the object which the legislature sought to obtain.’ LaProvidenza v. State Employees’ Retirement Commission, 178 Conn. 23, 29, 420 A.2d 905 (1979). A statute, of course, should not be interpreted to thwart its purpose. Kron v. Thelen, 178 Conn. 189, 192, 423 A.2d 857 (1979).” Builders Service Corporation v. Planning & Zoning Commission, 208 Conn. 267, 276, 545 A.2d 530 (1988). The court furnishes no reasons for its departure from the plain language and purpose of the statutes.
I would hold that the plaintiffs’ site plan was automatically approved with the passage of time. Accordingly, I would remand with instructions to issue the writ of mandamus requested by the plaintiffs and dissolve the injunction issued against the plaintiff Gelinas. I would also hold that per diem civil penalties may not be assessed against Gelinas beyond the date when automatic approval of his application would have occurred.

 General Statutes § 8-3 (g) provides in relevant part: “Approval of a site plan shall be presumed unless a decision to deny or modify it is rendered within the period specified in section 8-7d.” (Emphasis added.) General Statutes § 8-7d (b) provides in relevant part: “[A] decision on an application for approval of such site plan shall be rendered within sixty-five days after receipt of such site plan.”


 See footnotes 5 and 6 of the majority opinion.


 General Statutes § 8-12 provides in relevant part: “If any building or structure has been erected, constructed, altered, converted or maintained, or any building, structure or land has been used, in violation of any provision of this chapter or of any bylaw, ordinance, rule or regulation made under authority conferred hereby, any official having jurisdiction, in addition to other remedies, may institute an action or proceeding to prevent such unlawful erection, construction, alteration, conversion, maintenance or use or to restrain, correct or abate such violation or to prevent the occupancy of such building, structure or land or to prevent any illegal act, conduct, business or use in or about such premises. . . . The owner or agent of any building or premises where a violation of any provision of such regulations has been committed or exists . . . shall be fined not less than ten nor more than one hundred dollars for each day that such violation continues; but, if the offense is wilful, the person convicted thereof shall be fined not less than one hundred dollars nor more than two hundred and fifty dollars for each day that such violation continues, or imprisoned not more than ten days for each day such violation continues or both .... Any person who, having been served with an order to discontinue any such violation, fails to comply . . . shall be subject to a civil penalty not to exceed two thousand five hundred dollars . . . .”